Citation Nr: 0505716	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

 
THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to an initial disability rating in excess of 
40 percent for mild bulging annuli and mild facet disease, 
L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active duty from January 26, 1981 to 
April 22, 1981, followed by periods of active duty for 
training with the Army National Guard and the Army Reserve; 
he was separated from service in August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1999 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the benefits 
sought on appeal.  

In February 2004, the veteran was scheduled to appear at a 
hearing before a Veterans Law Judge in Washington, D.C., 
pursuant to his request for such a hearing.  He was notified 
of the time, date, and location of that hearing by letter 
dated in October 2003, but he failed to appear at the 
hearing.  There are no other outstanding hearing requests of 
record. 

In November 2002, the veteran submitted a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
as well as a claim for entitlement to service connection for 
depression, as secondary to his service-connected back 
disabilities of the lumbar and cervical spine.  The RO sent 
the veteran a letter regarding those claims in May 2003, but 
it does not appear that there has been any other action on 
those claims.  As such, both claims are referred back to the 
RO for any appropriate action.  





FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran's current diabetes mellitus, depression, vision 
problems, right ankle pain, and hypertension are causally 
related to an incident of his active military service, or to 
an injury or disease that occurred during a period of active 
duty training.

2.  The veteran's back disability, characterized as mild 
bulging annuli and mild facet disease, L4-5, is currently 
productive of no more than limited motion, pain on motion, 
and some functional limitation, but there is no evidence of 
ankylosis, incapacitating episodes, or other associated 
neurological abnormalities. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2004); 38 C.F.R. § 3.303 (2004).  

2.  A depressive disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2004); 38 C.F.R. § 3.303 (2004).  

3.  A vision disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2004); 38 C.F.R. § 3.303 (2004).  

4.  Hypertension was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 5103, 5103A (West 1991 & Supp. 2004); 
38 C.F.R. § 3.303 (2004).  

5.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 1991 & Supp. 2004); 38 C.F.R. § 3.303 (2004).

6.  The criteria for assignment of an initial disability 
rating in excess of 40 percent for mild bulging annuli and 
mild facet disease, L4-5, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2004); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has diabetes mellitus, depression, vision 
impairment, a right ankle disorder, and hypertension, which 
are directly related to his military service.  He also claims 
that his back disability should be assigned a rating in 
excess of 40 percent.  

A significant change in the law took place during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5103, 
5103A (West 1991 & Supp. 2004)).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found in 38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that (1) the VCAA applies to cases pending 
before VA on November 9, 2000, the date of VCAA's enactment, 
even if the initial AOJ decision was issued prior to that 
date, and (2) VCAA notice must be given before an initial AOJ 
decision is issued on a claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 115 (2004).  The Court 
recognized that cases initially adjudicated by the AOJ prior 
to VCAA enactment would not have pre-adjudicatory notice, but 
concluded that claimants have a right to VCAA content-
complying notice, and proper subsequent VA process.  Id. at 
120.  

In the present appeal, the initial adjudication of the 
veteran's claims on appeal was in July 1999, which was prior 
to enactment of the VCAA.  In November 2001, the RO sent the 
veteran a letter notifying him of the VCAA, including how it 
impacted his claims for service connection.  In September 
2003, the RO sent the veteran a letter notifying him of the 
VCAA as pertains to his claim for an increased rating.  
Although both these letters were sent after initial RO 
adjudication of the claims on appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error for the following reasons.  See id.  After the 
November 2001 notice was sent to the veteran, his appeal was 
readjudicated and a supplemental statement of the case (SSOC) 
was provided to him in November 2002.  Although the September 
2003 notice was provided just prior to the date that the 
veteran's claim was certified and transferred to the Board, 
in a September 2003 letter the veteran was informed that he 
had ninety more days to submit evidence concerning his 
appeal.  Moreover, in June 2004, the Board sent the veteran a 
letter informing him of new regulations for evaluating back 
disabilities, and was given 60 days to respond to that 
letter.  In July 2004, the veteran replied that he had 
nothing further to submit in his appeal, and he requested 
that the Board proceed with the adjudication of his appeal.  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the November 2001 letter requested that 
the veteran provide additional medical evidence regarding his 
claims for service connection.  Specifically, the letter 
requested that the veteran fill out an authorization for 
release of medical information for each private hospital or 
doctor who treated him for the claimed conditions.  The 
letter also requested that the veteran indicate the names of 
any VA hospitals or clinics that treated him for the claimed 
conditions.  The September 2003 letter requested similar 
information with respect to the veteran's increased rating 
claim.  Thus, the Board finds that the veteran was fully 
notified of the need to provide VA with any evidence 
pertaining     to his claims, and/or to give VA enough 
information about relevant records so that VA could assist 
him in obtaining such records.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

A statement of the case (SOC) was issued in July 2000, which 
provided the veteran with the laws and regulations governing 
claims for service connection.  The November 2001 VCAA notice 
letter also explained to the veteran what the evidence must 
show to establish entitlement to service connection.  A 
November 2001 SOC and the November 2001 VCAA letter informed 
the veteran what was required to substantiate a claim for an 
increased rating for the back.  Additionally, as noted 
earlier, in June 2004 the Board sent the veteran a letter 
informing him of recent amendments to the regulations for 
evaluating back disabilities.  In short, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claims, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.  

The Board is also satisfied that VA fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims on appeal.  See 38 U.S.C.A. § 5103A.  
The record contains the veteran's available service medical 
records, and the efforts made by the RO to locate a complete 
set of such records from all periods of active service and 
active duty for training are documented in the claims file.  
The veteran underwent several VA examinations in connection 
with his claims on appeal, and copies of those examination 
reports, along with relevant VA clinical records, are in the 
claims file.  In a statement received in November 2001, the 
veteran confirmed that all his medical treatment was through 
VA medical facilities.  The veteran was scheduled for a 
hearing before a member of the Board in February 2004, 
although he failed to report to that hearing and did not 
request a postponement or a rescheduling of that hearing.  As 
is clearly documented in the record, attempts have been made 
to secure all relevant records identified by the veteran, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  
38 U.S.C.A. § 5103A.

I.  Service Connection.

Service connection will be granted if it is shown that an 
individual has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Where the determinative issue in a 
service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the individual 
was disabled from an injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  "Reserves" means a member 
of a reserve component of one of the Armed Forces, such as 
the Army Reserve and the Army National Guard of the United 
States.  38 U.S.C.A. § 101(26), (27).  

For certain chronic diseases, such as hypertension, service 
connection may be established by presumption if the disease 
was manifested to a compensable degree within one year of 
service separation.  38 C.F.R. § 3.309(a).  However, 
presumptive service connection requires that the veteran must 
have served at least 90 days of consecutive, active service 
during a wartime period.  38 C.F.R. § 3.307(a)(1).  In the 
present case, the veteran claims service connection for 
hypertension.  However, because his active duty service was 
less than 90 days, he is not entitled to presumptive service 
connection.  Thus, his claim for service connection for 
hypertension will be considered on principles of direct 
service connection.  

As the veteran had active service in the United States Army, 
along with periods of active duty for training in the Army 
Reserve and the Army National Guard, he may be service-
connected for his claimed disabilities if there is probative 
medical evidence of a current disorder that is causally 
related to either an incident of his active military service, 
an injury or disease that occurred during active for duty 
training. 

A review of the veteran's service medical records reveals the 
following.  A March 1981, December 1980, and July 1985 Report 
of Medical Examination reveals that a urinalysis was negative 
for sugar, and vision was 20/20.  An April 1990 Report of 
Medical Examination notes that the veteran had a healed scar 
from an open reduction internal fixation right ankle 
fracture.  His vision was recorded as 20/20, and a urinalysis 
was negative for sugar.  In an April 1990 Report of Medical 
History, the veteran reported a history of painful joints, 
broken bones, and depression.  A note indicates that the 
veteran's right ankle fracture occurred approximately eight 
months prior.  

The record contains VA outpatient and hospital records dated 
from January 1992 through June 1996, which reflect various 
impressions of a psychiatric disorder.  For example, VA 
outpatient treatment records dated in February 1992 contain 
an impression of generalized anxiety disorder.  From April 
1993 to May 1993, the veteran was hospitalized at a VA 
medical center with a diagnosis of psychosis, not otherwise 
specified.  A May 1993 record indicates that the veteran's 
diagnosis was most likely not schizophrenia, and a July 1993 
record reflects an impression of a personality disorder and 
possible bipolar disorder.  Those records also indicate that 
the veteran had insulin-dependent diabetes.  

In October 1997, the veteran underwent a VA general medical 
examination.  The examiner described the veteran's history of 
a motor vehicle accident in July 1995, in which he sustained 
injuries to his back.  The examiner indicated that shortly 
thereafter the veteran was diagnosed with hypertension, 
diabetes mellitus, and depression.  The examiner noted that 
prior to the accident, the veteran had no previous history of 
hypertension or heart disease.  The diagnosis included 
insulin dependent diabetes mellitus, uncontrolled, and 
hypertension, stage III.

VA clinical records dated from May 2001 to March 2003 reflect 
periodic treatment for various complaints, including 
diabetes, hypertension, blurred vision, and depression.  For 
example, a May 2002 VA clinical record reveals that the 
veteran was diagnosed with diabetes mellitus, depression, 
chronic back and ankle pain, and hypertension.  An October 
2002 VA clinical record contains a diagnosis of major 
depressive disorder, and an October 2002 VA record from the 
optometry clinic indicates that the veteran had some 
decreased visual acuity.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against 
claims for service connection for diabetes mellitus, 
depression, vision impairment, a right ankle disorder, and 
hypertension.  The medical evidence of record reflects that 
the veteran has had recent treatment for diabetes, depression 
(variously diagnosed), and vision impairment.  There are also 
recent clinical records reflecting findings of hypertension, 
a history of a right ankle injury and complaints of current 
right ankle pain.  However, there is no evidence that the 
veteran incurred any of the claimed disorders during his 
period of active service or during a period of active duty 
for training, and there is also no medical opinion linking 
any currently diagnosed disorder to an incident of the 
veteran's active service or active duty training.  See 
38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.6, 3.303.  The 
veteran's service medical records from his period of active 
service are negative for any diagnoses or symptoms of the 
claimed disorders.  Additionally, his service records from 
his periods of active duty training fail to indicate that he 
suffered an injury or disease that is related to any of the 
current disorders for which he is claiming service 
connection.  Although the veteran's service medical records 
contain references to a history of a right ankle fracture, 
there is no evidence that he sustained an injury to the right 
ankle while on active duty or during a period of active duty 
training.  

The veteran's contentions regarding his claims are rather 
general, and he essentially maintains that he was treated for 
the claimed conditions while on active service.  As a lay 
person without any apparent medical expertise or training, 
the veteran's opinions as to whether he currently has the 
claimed disorders, and whether they are related to his active 
service or active duty training is not competent medical 
evidence, which is required to establish service connection.  
See Espiritu, 2 Vet. App. at 494-95 (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed that establishes that the veteran 
currently has a claimed disorder, and that such a disorder is 
causally related to an incident of his active service or to 
an injury or disease incurred during a period of active duty 
training.  Such evidence is not present in this case.
 
In conclusion, for reasons discussed, the Board finds that 
the preponderance of the evidence is against claims for 
service connection for diabetes mellitus, depression, vision 
impairment, a right ankle disorder, and hypertension.  
Accordingly, the appeal is denied.  The Board has considered 
the "benefit of the doubt" rule, but because the evidence 
is not in relative equipoise, that doctrine is not applicable 
in this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) requires that the Board 
consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  

II.  Increased Rating

The veteran is seeking an increased rating for his back 
disability, which is currently assigned a 40 percent 
disability rating.  Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

A brief review of the history of this appeal reveals the 
following.  In a July 1999 rating decision, the veteran was 
awarded service connection for mild bulging annuli and mild 
facet disease, L4-L5, and a 40 percent disability rating was 
assigned from July 1997.  In a November 1999 statement, the 
veteran requested "re-evaluation" of his back disability.  
In response, the RO provided him with an examination for the 
spine in January 2000, but in a May 2000 rating decision the 
40 percent rating was confirmed and continued.  The veteran 
disagreed with the May 2000 rating decision, and initiated 
the present appeal.  As this appeal arose out of the 
veteran's disagreement with the initial rating assigned to 
his back disability the possibility of staged ratings will be 
considered.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found). 

A review of the more recent medical evidence of record 
reveals that in an October 1997 VA spine examination, the 
examiner described the veteran's history of a motor vehicle 
accident in July 1995, at which time he injured his lower 
back and neck.  The veteran presented with subjective 
complaints of severe pain in the cervical and lumbosacral 
spine.  He indicated that he had been unable to do anything 
since 1995.  Range of motion of the lower back was as 
follows:  flexion at the waist was 30 degrees; lateral 
bending was 40 degrees, bilaterally; rotation was 80 degrees 
bilaterally.  Deep tendon reflexes in the lower extremities 
were active and equal.  Muscle strength was also equal and 
adequate.  The veteran reported pain when attempting to 
straighten both knees in a sitting position.  The final 
diagnosis was chronic pain in the cervical and lumbosacral 
spine, nonorganic in nature.  

In a May 1999 VA examination of the spine, the veteran 
reported experiencing flare-ups that were caused by "just 
about any movements."  He stated that the symptoms were 
relieved somewhat by a warm bath, but when the pain was very 
severe he needed to lay down and go to bed.  He did not use a 
crutch, brace, or cane, as he did not find them helpful.  He 
indicated that the pain severely limited his ability to 
function.  He was unable to wash his clothes, mow the lawn, 
or do light housework.  On physical examination, he was able 
to forward flex at the waist to four degrees, with backwards 
extension to 10 degrees.  Flexion from side to side was four 
degrees, and he resisted passive range of motion.  He was 
unable to cooperate with the formal examination, as he stated 
that it was too painful.  Sensory examination was normal.  
The examiner indicated that he was ordering an MRI, and that 
if the MRI was normal, "there [would] be little objective 
evidence to base his subjective complaints."

An MRI was conducted in June 1999, and the impression was:  
(1) multilevel mild bulging annuli; (2) no evidence of focal 
disc protrusion or significant spinal stenosis; (3) mild 
facet disease at L4-5 on the left.  There was no evidence of 
fracture or subluxation of the bony structures.

At a January 2000 VA examination, the veteran reported daily 
flare-ups of his back and neck disability, which was 
aggravated by lying down.  He stated that he had been 
unemployed since the 1995 accident, and was unable to do any 
of the things he used to do before the accident.  The 
examiner indicated that the veteran ambulated with an 
antalgic gait, and was unable to walk on his heels and toes.  
There was pain to palpation in the midline L4 to S1 region.  
There was no fixed deformity in the lumbar region, and lumbar 
lordosis was well preserved.  There was no atrophy of the 
paraspinal muscles, and there were no postural abnormalities 
noted in the lumbosacral region.  Range of motion was as 
follows:  flexion to 70 degrees; extension to 25 degrees; 
bilateral lateral flexion to 35 degrees; bilateral rotation 
to 45 degrees.  The examiner noted that there was pain 
throughout all motion.  The diagnosis was mild bulging annuli 
and mild facet disease L4-L5.  

In an April 2003 VA examination of the spine, the veteran 
reported to the examiner that his treatment consisted of 
Tylenol with codeine, a TENS unit, and sometimes doing 
exercises.  The veteran had not been prescribed bedrest 
during the past year.  He experienced flare-ups approximately 
two to three times a week, lasting half a day, which caused 
him difficulty in getting out of bed.  The veteran denied any 
complete incontinence of bowel or bladder.  He used a cane 
periodically, as well as a back brace.  He can walk 20 to 30 
yards, and was somewhat uneasy with a history of falls.  He 
denied any surgery to his spine.  He last worked in 1997.  

The examiner indicated that the veteran walked without a 
significant limp.  The veteran stood forward flexed in a 20 
degree forward flexed position.  There was flattening of the 
lumbar spine, and palpation of the spine elicited no 
abnormality of temperature, crepitus, or swelling.  There was 
tenderness over the paravertebral muscle in the lumbosacral 
spine and over the spinous processes of the lumbosacral 
spinous process.  Forward flexion was to 30 degrees (normal 
reported as 95 degrees); extension was to 20 degrees (normal 
reported as 35 degrees); left and right side flexion was 20 
degrees, with pain from 10 to 20 degrees (normal reported as 
40 degrees); left and right rotation was to 30 degrees, with 
pain from 20 to 30 degrees (normal reported as 35 degrees).  
The examiner stated that after repetitively flexing and 
extending the lumbosacral spine and testing for pain, 
weakness, fatigability, and incoordination, there was no 
change from the above-noted range or motion findings.  

In a sitting position, straight leg raises bilaterally were 
80 degrees.  Motor testing of the hip flexors and extenders, 
knee flexors and extenders, ankle/foot dorsiflexors and 
plantar flexors, big toe extenders, and foot everters were 
all 4/5.  There was decreased sensation in a stocking 
distribution over both feet.  Knee and ankle reflexes were 
2+, bilaterally.  The examiner reported that an MRI of the 
lumbosacral spine dated in June 1999, showed mild facet 
disease L4-L5, multi-level mild bulging annulus.  The 
diagnosis was lumbosacral strain.  The examiner indicated 
that in his opinion, the veteran was unemployable due to his 
diminished ability to walk, stand, sit, and perform and 
meaningful movement and activities.  

As noted earlier, the veteran was initially assigned a 40 
percent rating for his back disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which prescribes a 40 percent 
rating for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the highest rating available under Diagnostic Code 5295.  

During the pendency of this appeal, the regulations for 
evaluating disabilities of the spine were amended.  See 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003); see also 67 Fed. Reg. 54345-54349 (August 22, 
2002).  As noted in the beginning of this decision, Board 
supplied the veteran with a copy of the new rating criteria 
in June 2004, and the veteran responded that he would like 
the Board to proceed with the adjudication of his appeal.  
The revised rating criteria may not be applied prior to the 
date that they became effective.  See 38 U.S.C.A. § 5110(g).  

The new criteria for evaluating service-connected spine 
disabilities are presently codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The Diagnostic Code for 
lumbosacral strain was redesignated as Diagnostic Code 5237, 
and rating criteria are found under the General Rating 
Formula for Diseases and Injuries of the Spine.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is contemplated for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurological abnormalities, such as bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).
  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).

When the evidence in this case is considered under the 
"old" schedular criteria, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 40 percent for mild bulging annuli and 
mild facet disease, L4-L5.  As noted earlier, the veteran is 
receiving the highest rating available under Diagnostic Code 
5295, as in effect prior to September 26, 2003.  Moreover, 
looking at other potentially applicable diagnostic code 
provisions for evaluating the spine that were in effect prior 
to September 2003, the Board finds no other basis for an 
assignment of a rating in excess of 40 percent.  In that 
regard, a 40 percent rating was also the highest rating 
available for limited motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Additionally, 
there is no medical evidence of record that the veteran 
experienced ankylosis of the spine (Diagnostic Codes 5286, 
5289), intervertebral disc syndrome (Diagnostic Code 5293), 
or a fractured vertebra (Diagnostic Code 5285).  In fact, 
although the veteran's spine manifested some limitation of 
motion, there was no ankylosis or fixation of the spine.  For 
example, in the January 2000 VA examination it was noted that 
there was no fixed deformity in the lumbar region, and no 
postural abnormalities.  Moreover, the record contains no 
findings of neurological abnormalities, such as radiating 
pain, muscle spasm, or absent ankle jerk, and the June 1999 
MRI indicated there was no bony fracture.  Thus, the Board 
finds that based on the schedular criteria in effect prior to 
September 2003 for evaluating the spine, a 40 percent rating 
is appropriate, and there is no basis for a higher schedular 
rating.  

Turning to the schedular criteria currently in effect for 
evaluating the spine, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 40 percent for mild bulging annuli and 
mild facet disease, L4-L5.  It is clear from the evidence 
that the veteran has some limited motion of his lumbar spine, 
particularly regarding his forward flexion and backwards 
extension and his bilateral side flexion.  However, this 
limited motion appears adequately contemplated by the current 
40 percent rating.  Specifically, the veteran's forward 
flexion was to 30 degrees in the October 1997 and April 2003 
VA examination, and 70 degrees in the January 2000 VA 
examination.  Although at the time of the May 1999 VA 
examination the veteran's forward flexion was only to four 
degrees, this appears to be an isolated finding.  
Nevertheless, a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine is assigned 
for findings of forward flexion of the thoracolumbar spine of 
30 degrees or less, which is appropriate for the various 
findings in the medical evidence pertaining to the veteran's 
lumbar spine flexion.

There is no medical evidence that the veteran's lumbar spine 
manifests unfavorable ankylosis of the entire thoracolumbar 
spine, as defined in 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), 
thus warranting a rating in excess of 40 percent.  
Specifically, the medical evidence is devoid of any 
statements or findings by the examiner that the veteran's 
spine was fixed in flexion or extension.  As noted above, in 
the January 2000 VA examination report, the examiner remarked 
that there was no fixed deformity in the lumbar spine, and no 
postural abnormalities.  The record contains no evidence that 
the veteran has impaired walking due to a fixed line of 
vision, restricted opening of the mouth and chewing, limited 
breathing, gastrointestinal symptoms, or any other symptoms 
associated with a finding of unfavorable ankylosis for VA 
compensation purposes.  Although the veteran indicated at the 
April 2003 VA examination that he used a cane and back brace 
periodically, the examiner reported that the veteran did not 
walk with a significant limp.  In short, the Board finds that 
based on the current General Formula for Diseases and 
Injuries of the Spine, the veteran's spine disability 
warrants no more than a 40 percent rating.  

The Board has considered whether a separate rating for the 
back is appropriate based on neurological findings.  However, 
in the April 2003 VA examination the veteran denied any 
complete incontinence of the bowel or bladder, and there are 
otherwise no findings of associated objective neurological 
abnormalities requiring a separate rating under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).

As there is no basis for a rating in excess of 40 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine, the Board has also considered whether a higher 
rating may be applicable based on the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  A 60 percent rating is 
prescribed under that criteria for a back disability 
manifesting incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
incapacitating episode for VA compensation purposes is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  
However, the medical evidence does not indicate that the 
veteran has been prescribed bed rest by a physician.  In 
fact, in the April 2003 VA examination, the examiner noted 
that the veteran had not been prescribed bedrest during the 
past year.  Similarly, the earlier medical evidence of record 
is negative for any indication of prescribed bedrest, 
although the veteran stated in a 1999 examination that when 
the pain was severe he would go to bed.  

As to the veteran's complaints of pain, weakness, and 
functional limitation, the Board finds that such symptoms are 
contemplated in the current 40 percent rating.  Initially, 
the Board notes that the rating criteria for Diagnostic Code 
5295, under which the veteran was initially assigned a 40 
percent rating, specifically includes pain on motion and 
abnormal mobility as factors for consideration.  Moreover, 
looking at other rating criteria in effect prior to September 
2003, the veteran's 40 percent rating was equivalent to the 
rating prescribed under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 for severe limited motion of the lumbar spine and the 
rating prescribed under 38 C.F.R. § 4.71a, Diagnostic Code 
5289 for favorable ankylosis of the lumbar spine.  However, 
the objective evidence of record did not include any evidence 
of favorable ankylosis, and the veteran's range of motion 
appeared to be no more than moderately disabling.  In other 
words, by assigning a 40 percent rating, it appears that the 
veteran's complaints of pain, weakness, and functional loss 
were factored into that rating.  Similarly, under the rating 
criteria currently in effect, the Board finds that the 40 
percent rating contemplates the veteran's complaints of pain, 
weakness, and functional loss.  In that regard, the veteran's 
forward flexion was as high as 70 degrees in the January 2000 
VA examination, which would not objectively meet the criteria 
for a 40 percent rating under the General Formula for 
Diseases and Injuries of the Spine.  Moreover, the October 
1997 and April 2003 VA examination report indicate that the 
veteran's forward flexion was to 30 degrees, which is the 
minimal criteria for a 40 percent rating under the General 
Formula for Diseases and Injuries of the Spine.  Thus, it 
appears that under the current rating criteria, as well as 
under the former version of the rating criteria, the 40 
percent rating in this case adequately contemplates any 
findings of pain, weakness, and functional loss, and a higher 
rating on this basis is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

In conclusion, the Board finds that the evidence supports the 
current 40 percent rating for the veteran's back disability, 
characterized as mild bulging annuli and mild facet disease, 
L4-5, but the preponderance of the evidence is against an 
initial rating in excess of 40 percent at this time.  In 
reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's back 
disability, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4, but the current medical 
evidence is consistent with no more than an initial 40 
percent rating for mild bulging annuli and mild facet 
disease, L4-5.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a higher rating.  The Board has considered the benefit of 
the doubt rule in this case, but as the evidence is not in 
relative equipoise, that rule is not applicable.  See 
38 U.S.C.A. § 5017(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

The purpose of the Schedule for Rating Disabilities is to 
assign percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  In the exceptional case where 
the schedular criteria are inadequate, an "extra-schedular" 
evaluation may be appropriate if the case presents an unusual 
disability picture with related factors such as frequent 
hospitalizations or marked interference with employment.  
38 C.F.R. § 3.321(b).  In the present case, the veteran 
indicated at a few of the VA examinations that he has not 
worked since the accident in 1995, which caused his back and 
neck disabilities.  However, there is no evidence in the 
record that the veteran's lumbar spine disability alone has 
required frequent periods of hospitalization or marked 
interference with employment, beyond that contemplated by the 
current 40 percent rating.  As such, the Board finds that the 
schedular criteria are adequate to evaluate his disability, 
and there is no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a depressive disorder is denied.

Service connection for a vision disorder is denied.

Service connection for hypertension is denied.

Service connection for a right ankle disorder is denied.

The claim for entitlement to an initial disability rating in 
excess of 40 percent for mild bulging annuli and mild facet 
disease, L4-5, is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


